IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 23, 2008

                                     No. 07-30941                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


RODERICK JACKSON

                                                  Plaintiff - Appellant

v.

DEPARTMENT OF CORRECTIONS; RICHARD STALDER; VENETIA
MICHAEL; JOHN GOODWIN; ANGIE HUFF; RAY HANSON; LONNIE
NAIL

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-742


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Roderick Jackson, Louisiana prisoner #121179, seeks leave to appeal in
forma pauperis (IFP) following the district court’s certification that his appeal
is not taken in good faith. Jackson appeals from the dismissal of his prisoner
civil rights action as frivolous. He challenges Inmate Posted Policy # 43 (IPP



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30941

#43), which limits the items a prisoner may possess while on disciplinary
detention/extended lockdown.
      Jackson argues that he was deprived of his rights under the substantive
component of the Due Process Clause when he was deprived of his non-
complying property, which he alleges he mailed to a relative instead of allowing
it to be destroyed. He argues that any postdeprivation remedies under state law
were irrelevant to the substantive due process violation. Jackson has not
identified any of the items that he was not allowed to possess pursuant to IPP
#43, and has failed to indicate a factual basis for his legal action. See Andrews
v Collins, 21 F.3d 612, 632 (5th Cir. 1994).
      Jackson’s IFP motion is denied and his appeal is dismissed as frivolous.
See 5th CIR. R. 42.2. The dismissal of this appeal as frivolous counts as a strike
under 28 U.S.C. § 1915(g), as does the district court’s dismissal of Jackson’s
action. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Jackson
is warned that once he accumulates three strikes, he may not proceed IFP unless
he is “under imminent danger of serious physical injury.” § 1915(g).
      IFP DENIED. APPEAL DISMISSED. SANCTION WARNING ISSUED.




                                        2